DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 s in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hosini et al. (US 2013/0026841).

Regarding claim 1,
Hosini discloses (Fig. 5):
A solid state circuit breaker (Fig,. 5, 16) comprising: a first switch unit (6a) including: a first switch (2a) configured to be connected to a first terminal (10a, labelled in Fig. 4, ¶0063); a second switch (1a) connected to the first switch (2a) configured to be connected to a second terminal (12a, ¶0063); a third switch (3a) connected to the second switch (1a) and configured to be connected to the second terminal (12a); a fourth switch (4a) connected to the first switch (2a) and configured to be connected to the first terminal (10a); and a fifth switch (18) joining a connection of the first switch and the second switch (connected through switch 18)  to the connection of the third switch and the fourth switch (also connected through 18, ¶0063, ¶0066-¶0067).

Regarding claim 2,
Hosini discloses (Fig. 5):
further comprising: a second switch unit (Fig. 5, 6b) including: a sixth switch (1b) configured to be connected to a third terminal (10b, labelled in Fig. 4); a seventh switch (2b) connected to the sixth switch (1b) configured to be connected to a fourth terminal (12b); an eighth switch (4b) connected to the seventh switch (2b) and configured to be connected to the fourth terminal (12b); a ninth switch (3b) connected to the sixth switch (1b) and configured to be connected to the third terminal (10b); and a tenth switch (also 18) joining a connection (10b) of the sixth switch (1b) and the seventh switch (2b) to the connection (12b)  of the eighth switch (4b) and the ninth switch (3b, ¶0063, ¶0066-¶0067).

Regarding claim 3,
Hosini discloses (Fig. 5):
wherein a switch connecting (Fig. 3, 15, another cell could be the switching unit between the two switching units) the second switch unit (16) and the first switch unit (16)includes a pair of freewheeling diodes (freewheeling diodes included in a third switch unit between both first and second switch units, ¶0063, ¶0066-¶0067).

Regarding claim 4,
Hosini discloses (Fig. 5):
wherein each of the switches includes a freewheeling diode (¶0003, freewheeling diode attached to each switch).

Regarding claim 5,
Hosini discloses (Fig. 5):
wherein the first terminal (Fig. 5, 10a, connected to 20) is connected to a converter side (20, Uac, ¶0063).

Regarding claim 6,
Hosini discloses (Fig. 5):
wherein the second terminal (Fig. 5, 12a) is connected to an energy source (Uac, ¶0063).

Regarding claim 7,
Hosini discloses (Fig. 5):
wherein the fifth switch is closed in a pre- charging mode (increasing voltage, could be bypassing, ¶0066) .

Regarding claim 8,
Hosini discloses (Fig. 5):
wherein the first switch is closed in a discharging mode (2a is switched on in forward bias mode, ¶0063).

Regarding claim 9,
Hosini discloses (Fig. 5):
wherein the second switch (Fig. 5, 1a) is closed in a charging mode (¶0063).

Regarding claim 10,
Hosini discloses (Fig. 5):
wherein the fourth switch (Fig. 5, 4a) is closed in a first terminal fault mode (¶0063).

Regarding claim 11,
Hosini discloses (Fig. 5):
wherein the third switch (3a) is closed in a second terminal fault mode (¶0063).

Regarding claim 12,
Hosini discloses (Fig. 5):
wherein the fifth switch is open in a fully disconnected mode (open when not in bypass mode, ¶0066).

Regarding claim 14,
Hosini discloses (Fig. 5):
wherein the solid-state circuit breaker is part of a DC power network (each cell is its own Dc network, ¶065).
Regarding claim 15,
Hosini discloses (Fig. 5):
wherein the solid-state circuit breaker (Fig. 5, 15) is part of an AC power network (Uac, Fig. 3, 7, ¶0057).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hosini et al. (US 2013/0026841) in view of Rozman et al. (US 9,025,294).

Regarding claim 13,
Hosini discloses the above elements from claim 1.
They do not disclose:
wherein the fifth switch includes a resistor and an inductor.

However, Rozman teaches (Fig. 1):
wherein the fifth switch (Fig. 1, 14) includes a resistor (28) and an inductor (26, Col. 2:5-22).

Regarding claim 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the switch from Hosini which connects both sides of the converter in the event of an imbalance or a fault in the converter (¶0066-¶0067) and utilize the inductance and capacitance of the wire as taught by Rozman to account for where the current path will occur in order to operate a switch as taught by Rozman (Col. 2:5-22).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 2021/0226439) – DC solid state circuit breaker


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846